United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                No. 98-3282/3429
                                  ___________

Major Brands, Inc.,                     *
                                        *
              Appellant/Cross-Appellee, *
                                        *
       v.                               *   Appeals from the United States
                                        *   District Court for the Western
International Insurance Company,        *   District of Missouri.
                                        *
              Appellee/Cross-Appellant; *   [UNPUBLISHED]
                                        *
Royal Insurance Company of America, *
                                        *
              Appellee.                 *
                                  ___________

                             Submitted: May 13, 1999

                                 Filed: May 28, 1999
                                  ___________

Before WOLLMAN, Chief Judge, FLOYD R. GIBSON and BEAM, Circuit Judges.
                             ___________
PER CURIAM.

        Major Brands appeals the district court's1 adverse grant of summary judgment
in its diversity action against International Insurance Company and Royal Insurance
Company. We review a grant of summary judgment under a well-established standard.


      1
        The HONORABLE D. BROOK BARTLETT, Chief Judge, United States
District Court for the Western District of Missouri.
Because this is a diversity case, we review de novo questions of state law. Having
considered the parties' submissions and heard oral argument, we affirm. We are
satisfied that the district court correctly applied the controlling law and that no error
occurred below. Because the case is governed by state law and an opinion would lack
significant precedential value, we affirm the district court without a comprehensive
opinion.2 See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       We note that International Insurance Company's cross-appeal is rendered moot
by our disposition of the case.

                                          -2-